Gillespie, J.
The City of Forest adopted an ordinance extending the city limits so as to add to the city 1728 acres of land. Thereafter the city authorities filed an application in the Chancery Court of Scott County seeking- a decree approving, ratifying and confirming the proposed enlargement of the city boundaries. Sec. 3374-11, et seq., Miss. Code 1942. Protests were filed and a full hearing on the merits was held by the chancellor. The chancellor found that except as to 160 acres of land the proposed *342expansion was not reasonable and was not warranted under the facts and the law. A decree was entered disapproving said expansion except as to a specified area containing 160 acres of land.
 The burden of proof was on the city to establish that the enlargement of its boundaries was reasonable,  and if the chancellor’s finding of reasonableness or unreasonableness was supported by substantial evidence, then this Court will not disturb the chancellor’s findings. Dodd v. City of Jackson, 238 Miss. 372, 118 So. 2d 319.  We have carefully reviewed the evidence pro and con and it is our considered opinion that this Court cannot confidently say that there is no substantial evidence to support the chancellor’s finding that the ordinance is in part unreasonable and not required by the public convenience and necessity. Therefore, we should and do affirm the decree. We are of the opinion that it would serve no useful purpose to detail the evidence.
Affirmed.
McGehee, C. J., ancl Ethridge, McElroy and Jones, JJ., concur.